Goffe, J., concurring: I agree with the holding of the majority wherein it decides that this Court lacks jurisdiction. The majority carefully éxamines the deficiency procedures, including the statutory framework based upon the definition of a "deficiency.” It concludes that the addition to tax in the instant case is beyond the scope of our jurisdiction because it is not attributable to a "deficiency,” as defined in section 6211(a). I agree with the analysis by the majority, but point out, however, that it is totally inconsistent with the holding of the majority in Scar v. Commissioner, 81 T.C. 855 (1983), in which the definition of a "deficiency” in section 6211(a) was characterized as follows (81 T.C. at 861): The definition of a "deficiency” contained in section 6211(a) does not require a different conclusion. As we see it, this definition simply outlines the method by which a notice of deficiency should be constructed and does not affect the jurisdiction of this Court. * * * In the instant case, the sole issue before the Court is decided upon the definition of a "deficiency” contained in section 6211(a). For the reasons set forth in detail in my dissenting opinion in Scar v. Commissioner, supra at 869-879, I concur with the majority in the instant case and conclude that the definition of a "deficiency” is inextricably related to the jurisdiction of this Court. Sterrett, J., agrees with this concurring opinion.